ORDER

SOL BLATT, JR., Senior District Judge.
This matter is before the Court upon Plaintiff Keith Ferguson’s (“the Plaintiff’ *709or “Ferguson”) complaint, which alleges discrimination claims pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-e-17 and 42 U.S.C. § 1981, as well as a state law claim for breach of contract. On July 18, 2013, Defendant Waffle House, Inc. (“Waffle House”) filed a motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule 73.02(B)(2)(g), D.S.C.
On January 15, 2014, the Magistrate Judge issued a report and recommendation (“R & R”), outlining the issues and recommending that the Court grant the Defendant’s motion for summary judgment. On January 27, 2014, the Plaintiff filed objections to the R & R, and the Defendant filed a response to the Plaintiffs objections on February 13, 2014.

STANDARDS OF REVIEW

I. The Magistrate Judge’s R & R
The Magistrate Judge makes only a recommendation to the Court. The recommendation has no presumptive weight, and the responsibility for making the final determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 269, 96 S.Ct. 549, 46 L.Ed.2d 483 (1976). The Court reviews de novo those portions of the R & R to which a specific objection is made, and the Court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s recommendation, or recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).
II. Summary Judgment
To grant a motion for summary judgment, the Court must find that “there is no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c). The judge is not to weigh the evidence, but rather to determine if there is a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). If no material factual disputes remain, then summary judgment should be granted against a party who fails to make a showing sufficient to establish the existence of an element essential to that party’s ease, and on which the party bears the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). All evidence should be viewed in the light most favorable to the non-moving party. Pittman v. Nelms, 87 F.3d 116, 118 (4th Cir.1996). Summary judgment is not “a disfavored procedural shortcut,” but an important mechanism for weeding out “claims and defenses [that] have no factual basis.” Celotex, 477 U.S. at 327, 106 S.Ct. 2548. Summary judgment will be granted unless a reasonable jury could return a verdict for the nonmoving party on the evidence presented. Anderson, 477 U.S. at 248, 106 S.Ct. 2505.

DISCUSSION

As an initial matter, no party has objected to the Magistrate Judge’s statement of the facts. After review, the Court finds that the Magistrate Judge’s factual recitation accurately reflects the record, and the Court adopts this portion of the R & R. Stated briefly, the Plaintiff, an African-American, worked for Defendant Waffle House for several years in the early 1990’s, before he went to college, and then again starting in September of 2010 and continuing off and on until September of 2011. In his complaint, he alleges that the Defendant discriminated against him and retaliated against him based on his race.
In a detailed, 35-page R & R, the Magistrate Judge thoroughly outlined each of *710the Plaintiffs claims and evaluated them pursuant to the applicable law. The Plaintiff filed largely non-specific objections to the R & R, essentially arguing that the Court should not grant summary judgment in favor of the Defendant on any of his claims.

Disparate Treatment and Hostile Work Environment

1


In the R & R, the Magistrate Judge first considered the Plaintiffs claim that he was discriminated against on account of his race in violation of Title VII, section 1981, and the South Carolina Human Affairs Law when he was subjected to discriminatory assignments and ultimately terminated. The Magistrate Judge outlined the law and determined that the evidence reflects no indication or inference of race discrimination related to the Plaintiffs transfer from the Savannah restaurant to the Point South restaurant, a transfer that actually amounted to a promotion, and a transfer that the Plaintiff admitted was not any form of discipline or demotion. As the Magistrate Judge noted, the evidence indicates that the Plaintiff was unhappy with his assignment to the Savannah restaurant because of the distance from his home (even though the Defendant offered the Plaintiff moving expenses that he chose not to use to relocate). Next, the Magistrate Judge determined that there is no evidence of disparate treatment at the Point South restaurant other than the Plaintiffs complaint that other African-Americans who worked at the restaurant treated him poorly. Next, the Magistrate Judge found no evidence of discrimination related to the Defendant’s re-hiring of the Plaintiff in August 2011 at a salary of $35,000, and the Magistrate Judge also determined there was no evidence to support the Plaintiffs argument that his African-American boss terminated based on his race, when the evidence clearly shows that the Plaintiff engaged in insubordination by failing to report to his assigned restaurant.
With regard to the Plaintiffs hostile work environment claim, the Magistrate Judge first outlined the law and then considered the evidence in the light most favorable to the Plaintiff. The Magistrate Judge determined that there was no evidence, other than the Plaintiffs conclusory suppositions, that race had anything to do with the complained-of events. The Magistrate Judge determined that the incidents described by the Plaintiff, where his white supervisor gave him work or instructed him how to do it, do not by themselves constitute evidence to support a hostile work environment claim. Likewise, with respect to an incident involving another employee, the Magistrate Judge noted that it was the Plaintiff who allegedly harassed the other employee, not the other way around. Ultimately, the Magistrate Judge determined that the Plaintiff failed to submit evidence sufficient to create a genuine issue of fact that any of the complained-of conduct was attributable to the Plaintiffs race.
In his objections to the Magistrate Judge’s treatment of his disparate treatment and hostile work environment claims, the Plaintiff essentially reiterates his assertion that he was subjected to ongoing harassing conduct and unequal treatment while he worked for the Defendant. Importantly, however, the Plaintiff points to no specific evidence that the Magistrate Judge failed to consider or to any legal *711error in the Magistrate Judge’s analysis. The only specific objection the Plaintiff makes is to the Magistrate Judge’s reliance on cases that explain the difficulty in establishing discrimination when the allegedly discriminatory decision-maker is in the same protected class as the plaintiff.2 The Plaintiff contends that: “[t]he social reality is that discrimination can occur within a gender, a race, and within religious and ethnic groups,” and “the Court should not presume a lack of discrimination between members of the same race.” (Entry 33 at 6.)
Here, the Court does not believe that the Magistrate Judge presumed, a lack of discrimination based on the fact that the Plaintiffs claims stem (at least in part) from his treatment by members of his own race. Rather, the Court believes that this is simply one factor the Magistrate Judge considered, in conjunction with the record as a whole, in ultimately determining that the Plaintiffs conclusory allegations were insufficient to raise an inference of pretext or intentional race-based discrimination.
After review, the Court acknowledges that the fact that some of the individuals who allegedly discriminated against the Plaintiff are the same race as the Plaintiff is not a dispositive fact when determining whether discrimination occurred. Nevertheless, the Court agrees with the Magistrate Judge that it is a relevant consideration in light of all of the evidence, and when, as here, the record contains no evidence of intentional discrimination other than the Plaintiffs conclusory statements, the Court finds that there is no genuine issue of material fact as to whether the Plaintiff was a victim of disparate treatment.3 Likewise, the Court agrees with the Magistrate Judge that the Plaintiffs *712conclusory allegations do not establish that he was subject to a hostile work environment based on his race. See Trusty v. Maryland, 28 Fed.Appx. 327 (4th Cir.2002) (“Trusty’s wholly conclusory allegations concerning an alleged hostile work environment are neither severe nor pervasive enough to support a viable claim.”); Hawkins v. PepsiCo, Inc., 203 F.3d 274 (4th Cir.2000) (concluding that personal disputes with a supervisor, without evidence of racial motivation, are insufficient to survive summary judgment, and noting that “legally sufficient evidence is required to transform an ordinary conflict ... into an actionable claim of discrimination”). The Plaintiffs objection is overruled.

Retaliation

In evaluating the Plaintiffs claim that the Defendant retaliated against him when it assigned him to particular restaurants and when it terminated his employment, the Magistrate Judge first outlined the applicable law and then determined that the Plaintiff engaged in protected activity when he complained to Anderson about his treatment in Savannah. The Magistrate Judge also determined that the Plaintiff was subject to an adverse employment action when he was terminated. In addition, the Magistrate Judge determined that sufficient evidence exists to find that the Plaintiffs transfer from Savannah to Point South was due to his having complained about the allegedly discriminatory treatment at the Savannah restaurant.
Once the burden shifted to the Defendant, however, the Magistrate Judge determined that the Defendant set forth legitimate, non-discriminatory reasons for its actions. First, the Magistrate Judge noted that the evidence indicates that the Plaintiff was transferred to Point South to be closer to where he lived after the Plaintiff complained about the commute, and second, the Magistrate Judge noted that the evidence indicates that the Plaintiff was terminated when he failed to report to his job assignment.
Ultimately, the Magistrate Judge determined that the Plaintiff failed to show that the Defendant’s legitimate, non-discriminatory reasons were merely pretext for discrimination. As the Magistrate Judge noted, the Plaintiff admitted that he refused to report to his job assignment, and the evidence shows that the Defendant actually rehired the Plaintiff after he had quit his job at the Point South restaurant, which was also after the Plaintiff worked in Savannah and complained about his treatment there.
In his objections, the Plaintiff asserts that the record contains sufficient evidence for a jury to determine that he was fired and that he was not assigned to the store of his choice because of his race. After a thorough review of the record, however, the Court disagrees. As the Magistrate Judge noted, the Plaintiff was rehired and promoted after he engaged in protected activity, thereby severing any causal link between the Plaintiffs engagement in protected activity and the adverse employment action. See Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir.1998) (noting that, to survive summary judgment, the plaintiff “must have evidence from which a reasonable factfinder could conclude that a causal connection exists between the protected activity and the adverse action”); Ferris v. Accuscribe Transcription Servs., LLC, 2010 WL 360689 (D.S.C. Jan. 26, 2010) (finding no evidence of retaliation where the plaintiff was promoted after engaging in protected activity). Moreover, the Court agrees with the Magistrate Judge that the Plaintiff has failed to satisfy his burden of proof to show that the legitimate, nondiscriminatory reasons for the Defendant’s actions are merely pretext for *713discrimination. See Williams v. Cerberonics, Inc., 871 F.2d 452, 456 (4th Cir.1989) (“As we have previously held, a plaintiffs own assertions of discrimination in and of themselves are insufficient to counter substantial evidence of legitimate nondiscriminatory reasons for an adverse employment action.”) (citation omitted). The Plaintiffs objection is overruled.

Breach of Contract

The Plaintiff alleges that he had a contract of employment with the Defendant (based on the employee handbook), which included a requirement that the Defendant provide equal opportunity to employees and a mandatory progressive disciplinary procedure, and that the Defendant violated this contract. The Plaintiff also contends that he had an oral contract with the Defendant to be the manager of the new Georgia store at a salary of $52,000, and that the Defendant breached this oral contract.
With respect to the Plaintiffs first claim, the Magistrate Judge noted that, at his deposition, the Plaintiff testified that his breach of contract claim was based only on an alleged oral contract. Moreover, the Magistrate Judge noted that the record contains no copy of the employee handbook. Finally, the Magistrate Judge determined that nothing in the evidence, even when considered in the light most favorable to the Plaintiff, creates a genuine issue of fact as to whether the Plaintiff had an oral contract to work for the Defendant at the new Georgia store for a salary of $52,000. Rather, the Magistrate Judge determined that the evidence indicates that the Defendant offered the Plaintiff a job as manager trainee at a salary of $35,000, and the Plaintiff accepted this position.
In his objections, the Plaintiff merely rehashes his claim that he accepted his position with the understanding that he was hired to come back to work at the new Georgia store for $52,000. He claims that he must have been promised this position because otherwise he would not have returned to work.
After review, the Court overrules the Plaintiffs objection and agrees with the Magistrate Judge that the Plaintiffs con-elusory allegations are simply insufficient to overcome the presumption of at-will employment in South Carolina. See Barron v. Labor Finders of South Carolina, 393 S.C. 609, 614, 713 S.E.2d 634, 636 (2011) (“In South Carolina, employment at-will is presumed absent the creation of a specific contract of employment”). In other words, even accepting the Plaintiffs assertion that he wanted a specific position or salary, or that he believed he would one day be given a specific position or be paid a specific salary, an oral contract of employment can only be created by a definite offer with definite terms, and the evidence in the record simply does not show that the Plaintiff and the Defendant reached any definite agreement other than the agreement that the Plaintiff would return to work as a manager trainee for $35,000.4 The Plaintiffs objection is overruled.

CONCLUSION

For the reasons set forth herein, it is hereby
ORDERED that the R & R (Entry 32) is adopted in full and incorporated herein; the Plaintiffs objections (Entry 33) are *714overruled; and the Defendant’s motion for summary judgment (Entry 25) is granted.
IT IS SO ORDERED.
REPORT AND RECOMMENDATION
BRISTOW MARCHANT, United States Magistrate Judge.
This action has been filed by the Plaintiff pursuant to, inter alia, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. Plaintiff, a former employee of the Defendant, asserts claims of discrimination under the cited statutes. Plaintiff also asserts a state law claim for breach of contract.
The Defendant filed a motion for summary judgment pursuant to Rule 56, Fed. R.Civ.P., on July 18, 2013. After receiving an extension of time to respond, Plaintiff filed a memorandum in opposition to the Defendant’s motion on August 20, 2013, following which the Defendant filed a reply memorandum on September 13, 2013. The Defendant’s motion is now before the Court for disposition.1
Background and Evidence2
The Plaintiff is an African-American who has worked for the Defendant Waffle House at different times over a course of years. Plaintiff initially worked for the Defendant for several years in the early 1990s as a grill operator, before he went to college. Plaintiff’s Deposition, pp. 48-49. In September 2010, Plaintiff was rehired by the Defendant as a Manager Trainee. Plaintiffs Deposition, p. 58; Anderson Deposition, p. 31. Plaintiffs supervisor was Division Manager Mark Anderson, also an African-American. Plaintiffs Deposition, pp. 58-59. Anderson testified that the Defendant hires “based on the best eligible candidate”, and does not hire on the basis of “color or nationality”. Anderson Deposition, pp. 54-55.
Plaintiff was initially assigned as a Manager Trainee to the Waffle House restaurant in Beaufort, South Carolina. Plaintiffs Deposition, p. 75. After about twelve weeks, Plaintiff was transferred to the Savannah Airport restaurant, where he continued his training. Plaintiffs Deposition, p. 76. The Savannah restaurant did not have a manager (also called a “Unit Manager”) at that time, so Plaintiff reported to Marc Thibodeau (white), the District Manager for the district that included the Savannah restaurant. Plaintiffs Deposition, pp. 76, 79, 110. Thibodeau reported to Anderson, the Division Manager. Plaintiffs Deposition, pp. 65-66, 110. Plaintiff did not like the way the Savannah Airport store was run and testified that the subordinates there disrespected him. Plaintiffs Deposition, p. 90. When the previous Unit Manager for the Savannah restaurant (a lady named “Angie”) called Plaintiff to see how things were going, Plaintiff told her he had some concerns, following which Anderson and Paxton Green (African-American), the area Vice President, met with Plaintiff the next day. Plaintiffs Deposition, p. 93. Plaintiff complained that Thibodeau was discriminating against him on the basis of race, and testified that he told Anderson and Green that he wanted *715to be successful working for the Defendant, but that he was also considering going into the military to pursue a career. He also told Anderson and Green that he was unhappy with the commute to the Savannah Airport store from his residence in Yemassee, South Carolina. Plaintiffs Deposition, p. 94-95;3 see also, Anderson Deposition, pp. 105, 133.
On January 15, 2011, Plaintiff called the Defendant’s Associate Hotline to complain about the way he was being treated by his coworkers at the Savannah Airport location, following which he submitted a four page letter dated January 21, 2011, setting forth his concerns. Plaintiffs Deposition, Exhibit 6. Plaintiff complained in this letter about how he was treated by Thibo-deau, who Plaintiff said yelled and was rude and disrespectful, and inferred that the staff at the restaurant treated white and black customers differently. Plaintiff also complained that during his meeting with Anderson and Green, that Green had tried to intimidate him and make him feel guilty. Plaintiff further states in this letter that, subsequent to his meeting with Anderson and Green, he was told by Green and Anderson on January 16, 2011 that Leslie Carson (white) was being assigned to the Savannah store to be the Unit Manager. Plaintiff states that when Carson showed up on January 18, 2011, she was “very disrespectful and very unprofessional”. Plaintiff also states that he told Anderson that he would not feel comfortable working in any Waffle House that Thi-bodeau helped run. Plaintiffs Deposition, Exhibit 6.
The Defendant investigated Plaintiffs complaint, but advised Plaintiff that they did not find sufficient evidence of any discrimination. Plaintiffs Deposition, p. 131. Anderson testified that the reason Carson was sent to the Savannah Airport restaurant was because she was a former manager and because of Plaintiffs complaint about his commute; Anderson Deposition, pp. 104-105; and when Plaintiff was asked at his deposition whether he believed the way he was treated at the Savannah Airport restaurant was because of his race, Plaintiff recounted a story about an unidentified lady who had quit, which does not really deal with race, and the point of which is unclear. Plaintiffs Deposition, pp. 90-91.
Plaintiff was then transferred from Savannah to the Point South restaurant location, which was closer to Plaintiffs home. Further, Plaintiff was made the Unit Manager for that store. Anderson Deposition, pp. 105-106. Plaintiff testified that he had no problem being reassigned to the Point South restaurant. Plaintiffs Deposition, p. 133. Plaintiff spay remained the same, and he also acknowledged this transfer was not any form of discipline or demotion. Plaintiffs Deposition, pp. 104-105. However, following his transfer to Point South, Plaintiff began having problems at that store as well. The District Manager for the Point South store was Suzanne Malo-ney [white], while the racial makeup of the Point South restaurant was predominately African-American, and Plaintiff testified that the African-American employees treated Maloney better than they treated him, which he attributed to some African-Americans feeling that another African-American should not be in a position of authority over them. Plaintiff testified that when he mentioned this perception to Anderson, Anderson attributed it to Malo-ney having “been here longer”. Plaintiff also testified that he saw a white employee *716put some money in her pocket, and that when he raised this issue with Anderson, Green and Maloney, the employee was transferred to another position but not fired. Plaintiff further testified that the staff at the Point South store retaliated against him by treating him poorly or disrespectfully. See generally, Plaintiffs Deposition, pp. 134-140.
In May 2011, Plaintiff sent a letter to the Defendant resigning his employment effective June 15, 2011. Plaintiffs Deposition, Exhibit 9. Plaintiff listed a number of complaints in his letter for why he was resigning, but did not reference racial discrimination as being a reason for his resignation. Id. After about a month, however, Plaintiff reconsidered his decision and spoke with Anderson about coming back to work for the Defendant. Anderson said he would talk to Green and Randy Coleman (African-American), the area Senior Vice President, and let him know. Plaintiff testified that he told Anderson that he would need at least $52,000 in salary in order to come back, and that Anderson responded “Don’t worry about salary, we’ll take care of you”. Plaintiffs Deposition, pp. 147-148. Plaintiff also told Anderson he wanted to be assigned to the new restaurant the Defendant was opening in Rincon, Georgia. Id.
On or about August 5, 2011, Plaintiff had a meeting with Anderson, Green and Coleman (all three African-Americans). Plaintiff was told he could be rehired by the Defendant as a Manager Trainee at an annual salary of $85,000. Plaintiff accepted this offer. Plaintiffs Deposition, pp. 156-158. See also, Plaintiffs Deposition, Exhibit 12. Plaintiff testified that while his salary only equaled $10.70 per hour, there were two other Manager Trainees at that time who were being paid $11.84 per hour and $12.82 per hour, respectively. However, these other two Manager Trainees, Derick Murray and Sandra Barrett, were both also African-American. Plaintiffs Deposition, pp. 159-161. Plaintiff also did know whether either of these other two Manager Trainees had ever quit and then returned to the company. Id.
After he was rehired, Plaintiff initially began working at the Defendant’s Hardee-ville, Ridgeland, and Garden City restaurants. Plaintiffs Deposition, pp. 162-163. On September 4, 2011, Anderson told him that he would not be able to make the kind of money he wanted to make in Rincon, and that he would not be moving to the Rincon location. Anderson told Plaintiff that he would only be able to make $38,000 a year at the Rincon restaurant, and that he could make more elsewhere. Plaintiffs Deposition, pp. 163-164. Subsequently, on September 15, 2011, Anderson and Green told Plaintiff that he was being assigned to the Garden City restaurant as Unit Manager at a salary of $43,000. Plaintiffs Deposition, pp. 166-167. However, Plaintiff refused to accept this assignment because that “wasn’t enough money for [him] to operate that Unit....”. Plaintiffs Deposition, p. 168. Anderson then terminated Plaintiffs employment for insubordination and for refusing to accept the assignment to the Garden City location. Plaintiffs Deposition, pp. 168-169; Anderson Deposition, pp. 225-226.; see also Plaintiffs Deposition, Exhibit 13.
On October 20, 2011, Plaintiff filed an Administrative Charge of Discrimination with the Equal Employment Opportunity Commission (EEOC), in which he asserted claims for race discrimination and unlawful retaliation4 on the grounds that he was *717denied the salary he was promised by Anderson when he was rehired on August 5, 2011, by Anderson failing to assign him to the store in Rincon, Georgia as promised, and for being discharged because he would not accept the Store Manager position in Garden City, South Carolina. See Plaintiff’s Deposition, Exhibit 14. After receiving a Right to Sue letter, Plaintiff filed this lawsuit in United States District Court alleging that he was treated disparately and subjected to a hostile work environment in violation of Title VII and the South Carolina Human Affairs Law, S.C.Code Ann. § 1-13-10 et seq. (First Cause of Action), that the Defendant’s conduct also violated Plaintiff rights under 42 U.S.C. § 1981 (Second Cause of Action), that the cited conduct occurred after he had opposed and complained about discrimination and therefore constituted unlawful retaliation under Title VII and § 1981 (Third Cause of Action), and that he had a contract of employment with the Defendant and that the Defendant violated that contract by failing to follow the equal employment policies and progressive disciplinary schemes set forth in his employment contract (Fourth Cause of Action).

Discussion

The Defendant has moved for summary judgment on all of Plaintiffs claims. Summary judgment shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Rule 56, Fed.R.Civ.P. The moving party has the burden of proving that judgment on the pleadings is appropriate. Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.1991). Once the moving party makes this showing, however, to avoid summary-judgment the opposing party must respond to the motion with specific facts showing there is a genuine issue for trial. Baber v. Hosp. Corp. of Am., 977 F.2d 872, 874-75 (4th Cir.1992). Here, after careful review and consideration of the arguments and evidence presented, the undersigned finds and concludes for the reasons set forth hereinbelow that the Defendant is entitled to summary judgment in this case.
I.
(Disparate Treatment Claim)
In his disparate treatment claim, Plaintiff asserts that he was discriminated against on account of his race in violation of Title VII, § 1981,5 and the South Carolina Human Affairs Law (SCHAL),6 when *718he was subjected to discriminatory assignments and terminated from his position. See generally, Plaintiff’s First and Second Causes of Action.7 Plaintiffs claim requires proof of intentional discrimination, either by direct evidence or by the structured procedures set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).8 Plaintiff has not offered any direct evidence of race discrimination,9 and the Defendant argues that Plaintiff has failed to present sufficient circumstantial evidence to create a genuine issue of fact as to whether any of the complained of employment actions occurred because of his race under the McDonnell Douglas proof scheme to survive summary judgment.10
*719The United States Supreme Court articulated a three-part formula for analyzing discrimination cases in McDonnell Douglas. First, Plaintiff must establish a prima facie case of discrimination. If a prima facie case is established, a rebuttable presumption is created that the Defendant unlawfully discriminated against him. Second, once this presumption has been established, the burden of production shifts to the Defendant to show a legitimate, non-discriminatory reason for its actions. Third, if the Defendant shows a legitimate, non-discriminatory reason for its actions, the burden is then on the Plaintiff to come forward with evidence that the Defendant’s asserted reasons for its actions are a mere pretext for its true discriminatory motives, and that the actions of the Defendant were really based on Plaintiffs race. McDonnell Douglas Corp., 411 U.S. at 802-805, 93 S.Ct. 1817; Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 252-256, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981); Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-235 (4th Cir.1991). Despite these shifting burdens of production, however, Plaintiff retains the ultimate burden of persuasion on the issue of discrimination throughout. Texas Dep’t of Community Affairs, 450 U.S. at 252-253, 101 S.Ct. 1089; see also St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993).
In order to meet the first prong of the McDonnell Douglas formula and establish a prima facie case of race discrimination, Plaintiff must show (1) that he is a member of a protected class; (2) that he was performing his job satisfactorily; (3) that he was subjected to an adverse employment action; and (4) that other employees who were not members of his protected class were treated more favorably, that he was replaced [in the case of a discharge claim] by someone from outside of his protected class, or there is some other evidence giving rise to an inference of unlawful discrimination. See generally, Austen v. HCA Health Services of Virginia, Inc., 5 Fed.Appx. 253, 254 (4th Cir.2001); Hughes v. Bedsole, 48 F.3d 1376, 1383 (4th Cir.1995), cert. denied, 516 U.S. 870, 116 S.Ct. 190, 133 L.Ed.2d 126 (1995). See also Gilbert v. Penn-Wheeling Closure Corp., 917 F.Supp. 1119 (N.D.W.Va.1996). It is undisputed that Plaintiff is a member of a protected class [African *720American], and that he was subjected to an adverse employment action when he was discharged. However, the Defendant argues that Plaintiffs job assignments do not constitute adverse employment actions, that he cannot show that he was adequately performing his job, nor is there any evidence that he was subjected to any adverse employment action under circumstances giving rise to an inference of unlawful discrimination.11
With respect to whether Plaintiff was adequately performing his job, the evidence (considered in the light most favorable to the Plaintiff) shows that Plaintiff worked for the Defendant at its restaurant at the Savannah airport, following which he was transferred to the Defendant’s Point South restaurant, where he continued to work until he resigned his employment in May 2011 due to complaints about how he was being treated. Plaintiffs Deposition, Exhibit 9. The District Manager for the district that included the Point South location, Suzanne Maloney, told Mark Anderson that she thought a lot of the Plaintiff and thought he could be a good store operator, and there is no indication of any evidence of poor job performance by Plaintiff during this period of time such that his employment was in any danger. See Anderson Deposition, p. 123. Further, even after Plaintiff resigned, the evidence shows that the Defendant was willing to take him back and make him a manager of a restaurant. Plaintiffs Deposition, pp. 147-148, 156-158. Plaintiff was in fact offered the position of Unit Manager (manager of the restaurant) at the Defendant’s restaurant in Garden City South Carolina. Plaintiff’s Deposition, pp. 166-167. Therefore, considered in the light most favorable to the Plaintiff, the evidence reflects that Plaintiff was adequately performing his job up to the time of his discharge. See generally, Plaintiffs Deposition, pp. 167-169. Cf. Obico v. Mission Creek Sr. Community, No. 11-3932, 2013 WL 622937 at *5 (N.D.Cal. Feb. 15, 2013) [Finding that sufficient evidence existed that, up until the time of incident (which resulted the in Plaintiffs termination), Plaintiff performed his job satisfactorily]; Nana-Akua Takyiwaa Shalom v. Payless Shoesource Worldwide, Inc., 921 F.Supp.2d 470, 485 (D.Md.2013) [Finding that Plaintiff was adequately performing her job for purposes of her prima facie case where she had consistently received strong performance evaluations up until the events culminating in her termination.]; see Ennis v. National Ass’n of Business and Educational Radio, Inc., 53 F.3d 55, 58 (4th Cir.1995) [The exact standard to be used in establishing a prima facie case is flexible depending on the factual situation and the claim alleged].
However, Plaintiff does not dispute that after he was rehired in August 2011, he refused to accept the assignment as Unit Manager at the Garden City restaurant; Plaintiffs Deposition, p. 168; and it goes without saying that refusing to follow your boss’s instructions is a way for an employee to get themselves fired. While Plaintiff contends that he was justified in refusing this assignment, and that *721his resulting termination was an act of discrimination and/or retaliation; but see King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir.2003) [On a motion for summary judgment, a Plaintiffs “own testimony ... cannot establish a genuine issue as to whether [the Plaintiff] was meeting [the employer’s] expectations.”]; see also Beall v. Abbott Labs., 130 F.3d 614, 619 (4th Cir.1997) [In considering whether a claimant was adequately performing their job, it is the perception of the decision maker which is relevant, not the self assessment of the claimant]; even if the Court were to assume for purposes of summary judgment that the evidence is sufficient to create an issue of fact as to whether Plaintiff was adequately performing his job at the time he was discharged, he has provided no evidence to show that he was subjected to any disciplinary action or was discharged because of his race.
First, there is no indication or inference of race discrimination in the evidence relating to Plaintiffs transfer from Savannah to Point South.12 Plaintiff himself conceded that this transfer was not any form of discipline or demotion,13 that his pay remained the same, and that he had no problem being assigned to the Point South restaurant. Plaintiffs Deposition, pp. 104-105, 133.14 Plaintiff had even told Anderson and Green that he was unhappy with his assignment to Savannah because of the distance it was from where he lived (even though the Defendant had provided him with moving expenses, which he did not use to relocate), and the Point South restaurant was near where he lived. Plaintiffs Deposition, pp. 94-95, 105. While Plaintiff notes that Leslie Carson, who is white, was made the Unit Manager at the Savannah restaurant, that is not in and of itself evidence of race discrimina*722tion. Carson had previous experience as a manager, while Plaintiff was at that time only a Manager Trainee. Further, it is clear from the evidence that Plaintiff did not want to be the manager in Savannah, that he was unhappy there, and that he was perfectly satisfied with his reassignment to Point South. Additionally, both of these assignments and transfers were approved and made by Anderson and Green, both of whom are African-Americans. Dungee v. Northeast Foods, Inc., 940 F.Supp. 682, 688 n. 3 (D.N.J.1996) [that decisionmaker is member of plaintiffs own protected class “weakens any possible inference of discrimination”]. There is no inference of unlawful race discrimination in this evidence.
With respect to the treatment Plaintiff received at the Point South restaurant, Plaintiff has offered no evidence that Suzanne Maloney treated him disparately — she even complemented his work ability. See Anderson Deposition, p. 123. Rather, the employees Plaintiff complains about treating him poorly appear to have been other African-Americans working at that restaurant, who Plaintiff complains showed more deference to Maloney than they did to him. However, Plaintiff fails to offer a cogent argument for why his treatment at the hands of these other African-Americans constituted race discrimination, as opposed to just bad relations or personal disagreements between these individuals (all of whom where of the same race). Additionally, while listing a number of reasons in his letter resigning from this position for why he was resigning, Plaintiff did not himself reference racial discrimination as being a reason for his resignation.15 See Plaintiff's Deposition, Exhibit 9. Cf. Hawkins v. PepsiCo, Inc., 203 F.3d 274, 281 (4th Cir.2000) [affirming grant of summary judgment to the employer where the employee did not “show that ... [the] problems were [racial] in nature”]; Gairola v. Virginia Dep’t of General Services, 753 F.2d 1281, 1288, n. 4 (4th Cir.1985) [a case should be dismissed “... when the only evidence in support of the plaintiffs ... case is based on unfounded conjecture ... that her disfavorable treatment was the result of discrimination.... ”].16
*723With respect to when Plaintiff was rehired in August 2011, Plaintiff argues an inference of discrimination is shown because he was paid less money than he wanted to be paid and because he was not given the store manager position in Rin-con, Georgia. However, Plaintiff is not entitled to be paid whatever he wants to be paid by a prospective employer. Further, there is no evidence that Plaintiff was ever offered $52,000 to return to the Defendant’s employ (the amount Plaintiff testified he wanted),17 and in fact Plaintiff testified that he accepted the Defendant’s offer to return to the Defendant’s employ at a salary of $35,000. Plaintiff’s Deposition, pp. 156-158. In any event, this offer was extended to him after he had a meeting with Anderson, Green and Coleman about coming back to work for the Defendant. All three of these individuals are, like the Plaintiff, African-Americans, and Plaintiff has advanced no plausible argument for why these fellow African-Americans would have discriminated against him because he is an African-American. Cf. Nichols v. Caroline County Bd. of Educ., 123 F.Supp.2d 320, 327 (D.Md.2000) [Plaintiffs contention that supervisors subjected him to adverse employment actions “because I am who I am” insufficient to establish [discriminatory] character to their disagreements and misunderstandings]; see also Buhrmaster v. Overnite Transp., 61 F.3d 461, 464 (6th Cir.1995)[“[A]n individual who is willing to hire and promote a person of a certain class is unlikely to fire them simply because they are a member of that class.”], cert. denied, 516 U.S. 1078, 116 S.Ct. 785, 133 L.Ed.2d 736 (1996).
Plaintiffs complaint about the salaries two other manager trainees were making, even if assumed to be true for purposes of summary judgment, is also not evidence of race discrimination, as both of these other two manager trainees were themselves also African-Americans; Plaintiff’s Deposition, pp. 159-161; while Plaintiffs complaint about not being sent to the Rincon restaurant location also fails to raise an inference of discrimination, as there is nothing in the evidence to show that the Defendant ever promised Plaintiff he would be the manager at that location. Rather, Plaintiff had only requested that he be sent to that location.18 Further, the *724location where Plaintiff was sent instead paid a substantially higher salary and, as before, the individuals who made the decision of where to send Plaintiff and at what salary were all themselves African-Americans. Cf. Dungee, 940 F.Supp. at 688 n. 3 [that decisionmaker is member of plaintiffs own protected class “weakens any possible inference of discrimination”]. There is no evidence of race discrimination in these facts. United States v. Crosby, 59 F.3d 1133, 1135 n. 4 (11th Cir.1995) [“While we acknowledge that a ... violation may occur even where a supervisor or decision-maker is of the same race as the alleged victim... .we note that the district court found that there was no evidence that [the decision-maker] held members of his own race to a higher standard of conduct than members of another race.”]; Hawkins, 203 F.3d at 281 [affirming grant of summary judgment to the employer where the employee did not “show that ... [the] problems were [racial] in nature”]; Gairola, 753 F.2d at 1288, n. 4 [a case should be dismissed “... when the only evidence in support of the plaintiffs ... case is based on unfounded conjecture ... that her disfavorable treatment was the result of discrimination....”].
Finally, when the decision was made to terminate Plaintiffs employment, there is no dispute in the evidence that Plaintiff did in fact engage in the conduct (insubordination and refusing to report to his assigned restaurant) which led to his termination. Even if (as argued by the Plaintiff) the Defendant was wrong to have terminated him for this conduct (a finding which this Court does not make), that is not evidence of race discrimination. See Kariotis v. Navistar Intern. Transp. Corp., 131 F.3d 672, 680 (7th Cir.1997) [“Discrimination statutes allow employers to discharge employees for almost any reason whatsoever (even a mistaken but honest belief) as long as the reason is not illegal discrimination. Thus when an employee is discharged because of an employer’s honest mistake, federal anti-discrimination laws offer no protection.”]; Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir.1998); cf. Rudolph, 884 F.Supp. at 188 [“Title VII (does) not protect against unfair business decisions-only against decisions motivated by unlawful animus”], citing Turner, 555 F.2d at 1257; Colbert, 677 F.Supp.2d at 295 (quoting Hairsine, 517 F.Supp.2d at 308-309) [“[T]he scope of review in employment discrimination cases is more narrow than [PlaintiffI wishes because federal courts are not review boards for local employment decisions.... A personnel decision can be silly, it can be unfair, and it can be shortsighted without being illegal; Title VII protects discriminatory decisions, not wrong ones.”]. Further, the decision to terminate Plaintiffs employment was made by Anderson, who is himself an African-American. Elrod v. Sears, Roebuck and Co., 939 F.2d 1466, 1471 (11th Cir.1991) [“[I]t is difficult for a plaintiff to establish discrimination when the allegedly discriminatory decision-makers are within the same protected class as the plaintiff.”]. Plaintiff has offered no evidence whatsoever to show that his being an African-American was the reason his African-American boss fired him.
Therefore, as Plaintiff has failed to establish the necessary elements of his dis*725parate treatment prima facie case, his First and Second Causes of Action should be dismissed. Boden v. U.S. Amada Ltd., 978 F.Supp. 657, 659 (E.D.N.C.1997) [former employee’s own subjective belief and conclusory statements that he had been discriminated against are not sufficient to raise reasonable inference of unlawful discrimination]; Rucker v. Greenville Co. Sheriff Dep't, No. 10-1533, 2012 WL 951789, *2 (D.S.C. March 20, 2012) [Con-clusory allegations or denials, without more, are insufficient to preclude the granting of a summary judgment motion].
II.
(Hostile Work Environment Claim)
Plaintiff’s complaints about having been subjected to a hostile work environment relate primarily to his working conditions while he was assigned to the Savannah Airport restaurant. See generally, Complaint, ¶¶ 29-33; see generally, Plaintiffs Brief, p. 7 (¶¶ 25-27), 11-12.19 To avoid summary judgment on his hostile work environment claim, Plaintiff must have evidence sufficient to create a genuine issue of fact that 1) he was subjected to unwelcome conduct in a work related setting; 2) the conduct complained of was based on his race; 3) the conduct was sufficiently severe or pervasive to alter his condition of employment and to create an abusive work environment; and 4) the conduct was imputable on some factual basis to his employer. EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167, 175 (4th Cir.2009); Ocheltree v. Scollon Productions, Inc., 308 F.3d 351, 356 (4th Cir.2002), rehearing en banc, 335 F.3d 325 (4th Cir.2003), cert. denied, 540 U.S. 1177, 124 S.Ct. 1406, 158 L.Ed.2d 77 (2004); Spicer v. Com. of Va. Dep’t of Corrections, 66 F.3d 705, 710 (4th Cir.1995); Brown v. Perry, 184 F.3d 388, 393 (4th Cir.1999); Scott v. Health Net Federal Services, LLC, 463 Fed.Appx. 206, 208-09 (4th Cir.2012).
The evidence, considered in the light most favorable to the Plaintiff, is that Plaintiff complained that he was being discriminated against by the staff at the Savannah Airport restaurant, and in particular Marc Thibodeau. Anderson Deposition, p. 130. Plaintiff had been advised that if he ever had a complaint about discrimination, he should call the Hotline, and when Plaintiff told Anderson and Green that he felt that Thibodeau was discriminating against him based on his race, they immediately told him to call the Hotline. Id., pp. 132-133; see also Plaintiff’s Deposition, p. 85. Plaintiff did so, completed a questionnaire, and submitted the matter to the Defendant for investigation. See Plaintiffs Deposition, Exhibit 6. Plaintiff’s complaints about how he was being treated at the Savannah Restaurant are set forth in this questionnaire.
Specifically, Plaintiff complained that the employees at Savannah “constantly talked about how much they liked Angie [the previous manager of that restaurant]”, and that he felt like Thibodeau “conspired with associates in that restaurant to have [him] removed voluntarily or involuntarily”. Plaintiff complained that on his first day working at the restaurant, Thibodeau along with another employee gave him a lecture on how the restaurant was to be run, that he was told that all hiring was to *726be done by and through either Thibodeau or the other employee (Billie Joe Sykes), and that Thibodeau had basically said that he would be the one running the restaurant, not the Plaintiff20 Plaintiff also complained about another manager trainee being transferred from the restaurant, and that on December 24, 2010 he had to “write up” two grill operators after telling them to stop talking and focus on their jobs. Plaintiff further complains that a short time after that Thibodeau started cooking on the grill and yelled to the Plaintiff that he needed him on the grill, which Plaintiff thought was rude and disrespectful, and that he did not like the fact that Thibodeau was telling him how to work as a grill operator. Plaintiff stated that he then left and called Anderson to complain that he was being discriminated against.
Plaintiff further relates how on December 26, 2010 there was confusion at the restaurant over the taking of orders, and that some of the employees became upset. Plaintiff also states that he believed white and black customers were being treated differently. Plaintiff states that when he relayed his complaints to Anderson and Green and that he was having problems with the staff members there, they told him it was because they missed Angie. Plaintiff also states that almost every day the first shift register kept coming up “short”, and that at one point Thibodeau implied that he [Plaintiff] was shorting the register and pocketing the money. Plaintiff stated that Angie called the week after Christmas to see how things were going and that he told her he thought “discrimination was taking place”. Plaintiff then met with Green and Anderson the following day, and after discussing all of his grievances and also complaining about the length of his commute, Green told him that he was being watched, that they were looking at everything he did, asked him if he drank, and in general tried to intimidate him. Plaintiff stated that thereafter both Green and Anderson showed up on January 16, 2011, and announced that Leslie Carson was going to be the Unit Manager in Savannah, and that when Carson showed up to work on January 18, 2011 she was very “disrespectful” and “very unprofessional”. See generally, Plaintiffs Deposition, Exhibit 6.
At his deposition, Plaintiff did not offer any real reason for why he believed his treatment in Savannah was because of his race, other than to say that most of the employees in Savannah were white. See generally, Plaintiffs Deposition, pp. 90-99. Notably, however, the evidence also shows that Carson had filed a complaint with the Defendant alleging that the Plaintiff threatened her with bodily harm, and Anderson testified that when he went over to the restaurant after this incident was reported to him, that Carson was crying and stated that Plaintiff had threatened her and scared her. Anderson Deposition, pp. 140-141. Anderson testified that he told Carson to report her complaint to the Hotline. Id., p. 143.
After careful review and consideration of this evidence in conjunction with the applicable standards for evaluating a hostile work environment claim, the undersigned does not find that the evidence presented in this case is sufficient to give rise to a genuine issue of fact as to whether the Plaintiff was subjected to a racially hostile work environment. First, there is no evidence, other than Plaintiffs own self serving and conclusory inferences and suppositions, that race had anything to do with the events to which Plaintiff testified. There is no evidence of any racial corn-*727merits or statements being made by Thibo-deau or any of the other employees at the restaurant, or of any racial animus on the part of these employees. Cf. Nichols, 123 F.Supp.2d at 327 [Plaintiffs contention that supervisors subjected him to adverse employment actions “because I am who I am” insufficient to establish [discriminatory] character to their disagreements and misunderstandings]. Further, while Plaintiffs testimony and accompanying written statement to the Defendant sets forth how he did not like the way Thibodeau instructed him on how to do his job as well as other complaints about how other employees acted on the job, Defendant correctly notes that Plaintiff has not presented any evidence to show that Thibodeau or anyone else ever made any racially explicit comments, jokes or remarks, or ever made any reference to race during any of these events.
The incidents where Plaintiff describes Thibodeau giving him work to do or instructing him on how to do work, even if rudely done or presented in a manner offensive to the Plaintiff, do not by themselves constitute evidence to support a hostile work environment claim. See Bolden v. PRC Inc., 43 F.3d 545, 551 (10th Cir.1994), cert. denied, 516 U.S. 826, 116 S.Ct. 92, 133 L.Ed.2d 48 (1995) [“general harassment if not [based on a protected criteria] is not actionable”]; Sullivan v. River Valley School District, 197 F.3d 804, 815 (6th Cir.1999), cert. denied, 530 U.S. 1262, 120 S.Ct. 2718, 147 L.Ed.2d 983 (2000) [Without a showing that the reasons for his alleged mistreatment were discriminatory, Plaintiff cannot establish a prima facie case for relief]. As for the incident where, Plaintiff alleges, employees at the restaurant were not properly performing their jobs and he had to file a report on them after they did not do what Plaintiff instructed them to do, even if this event occurred, such conduct does not establish a hostile work environment claim, even if it was otherwise possible to infer a racial component to this conduct. Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 768, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998) (quoting Snell v. Suffolk County, 782 F.2d 1094, 1103 (2d Cir.1986) [“To establish a hostile atmosphere,.... Plaintiffs must prove more than a few isolated incidents of [inappropriate conduct.”]] (Thomas, dissenting)); Hall v. Interstate Brands Corp., 395 Fed.Appx. 519, 523 (10th Cir.2010) [Court dismissed claim of hostile work environment where Plaintiff only alleged limited, isolated incidents of inappropriate conduct]; see also Hopkins v. Baltimore Gas & Electric Co., 77 F.3d 745, 754 (4th Cir.1996) [“Title VII was not designed to create a federal remedy for all offensive language and conduct in the work place.”]. With respect to the incident involving Carson, it was the Plaintiff who was alleged to have been the harasser in that incident, not Carson, while with respect to any conduct attributable to Anderson or Green, both of these individuals are fellow African-Americans, and Plaintiff has offered no rationale for why these two individuals would have subjected Plaintiff to unwelcome conduct in a work related setting because Plaintiff is also black.
In sum, Plaintiff has failed to submit evidence sufficient to create an issue of fact that the conduct he complains of was based on his race. Causey v. Balog, 162 F.3d 795, 801-802 (4th Cir.1998) [Affirming summary judgment wherein employee failed to show that his employers alleged mistreatment was based on his race]. While Plaintiff has testified that he believed he was treated harshly because of his race, Plaintiffs own self-interested statements as to what he believed or perceived are not sufficient evidence to maintain this claim. McNairn v. Sullivan, 929 F.2d 974 (4th Cir.1991); Smith v. Flax, *728618 F.2d 1062, 1067 (4th Cir.1980); Komel v. Jewel Cos., 874 F.2d 472, 475 (7th Cir.1989). Hence, even if the Court were to find for purposes of summary judgment that Plaintiffs work environment during the relevant time period was sufficiently severe or pervasive to alter his condition of employment and to create an abusive work environment, his hostile work environment claim still fails because he has not presented any evidence whatsoever to show that the conduct complained of was based on a racial animus. Norris v. City of Anderson, 125 F.Supp.2d 759, 769 (D.S.C.2000) [“Since Plaintiffs allegation contains no [conduct prohibited by Title VII], it cannot be used to support his hostile work environment claim”].
Since Plaintiff has failed to satisfy his burden of proof with respect to this cause of action, this claim should be dismissed. House v. New Castle County, 824 F.Supp. 477, 485 (D.Md.1993) [Plaintiffs conclusory allegations insufficient to maintain claim]; Beale v. Hardy, 769 F.2d 213, 214 (4th Cir.1985) [A party opposing summary judgment “cannot create a general issue of fact through mere speculation or by the building of one inference upon another.”].; Causey, 162 F.3d at 802 [conclusory statements, without specific evidentiary support, do not support a claim for discrimination].
III.
(Retaliation Claim)
Plaintiff alleges in his Third Cause of Action that, after he utilized the Defendant’s EEO complaint procedure and opposed alleged unlawful conduct, he was subjected to negative employment actions including prejudicial assignments to less desirable stores and eventual termination. Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a) [setting forth the standard for a retaliation claim], provides as follows:
It shall be an unlawful employment practice for an employer to discriminate against any of his employees or applicants for employment, for an employment agency, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against any individual, or for a labor organization to discriminate against any member thereof or applicant for membership, because he has opposed any practice made an unlawful employment practice by this subchapter, or because he has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter.
Retaliation cases are subject to the same requirements of proof as are applicable to disparate treatment claims. Ross v. Communications Satellite Corp., 759 F.2d 355, 365 (4th Cir.1985) overruled on other grounds, Price Waterhouse v. Hopkins, 490 U.S. 228, 109 S.Ct. 1775, 104 L.Ed.2d 268 (1989); see also Williams v. Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir.1989). The employee is initially required to establish a prima facie case of retaliation by a preponderance of the evidence. Such a prima facie case consists of three elements: (1) the employee engaged in protected activity; (2) the employer took adverse action against the employee; and (3) a causal connection existed between the protected activity and the adverse action. Id.; Munday v. Waste Management of North America, Inc., 126 F.3d 239, 242 (4th Cir.1997). Once a prima facie case has been presented, the Defendant employer has the burden of producing a legitimate, non-discriminatory reason for its actions. If the employer can produce a legitimate, non-discriminatory reason for its actions, the employee must then *729demonstrate that the Defendant’s proffered reason is pretextual. Id.
Here, it is undisputed that Plaintiff engaged in protected activity when he complained to Anderson about his treatment in Savannah, and that he was subjected to an adverse employment action when he was terminated. For purposes of summary judgment, there is also sufficient evidence (considered in the light most favorable to the Plaintiff) that his transfer from Savannah to Point South was a result of his having complained about his allegedly discriminatory treatment in Savannah to establish a causal connection between those events.21 Cf. Hunt-Golliday v. Metropolitan Water Reclamation District of Greater Chicago, 104 F.3d 1004, 1013 (7th Cir.1997) [noting that “suspicious timing does constitute circumstantial ... evidence to support a claim of discrimination”]; Pantoja v. American NTN Bearing Mfg. Corp., 495 F.3d 840, 850 (7th Cir.2007) [Timing was “suspicious enough to suffice to support [] prima facie case.”]; Texas Dep’t of Community Affairs, 450 U.S. at 253, 101 S.Ct. 1089 [the burden of establishing a prima facie case is not onerous]; but see Palermo v. Clinton, 457 Fed.Appx. 577, 579-80 (7th Cir.2012) [Suspicious timing alone generally not enough to create a triable issue retaliation case].
However, the evidence is also sufficient to set forth a legitimate, non-discriminatory reason for the actions taken by the Defendant. As previously discussed herein, supra, the Defendant’s evidence reflects that Plaintiff was transferred to Point South to be closer to where he lived after Plaintiff complained about having to commute to Savannah and because Plaintiff did not like the working conditions or the people he was working with in Savannah, and that with respect to Plaintiffs discharge, he was discharged after he refused to report to his job assignment. This evidence is sufficient to establish a legitimate, non-dis-eriminatory reason for the Defendant’s actions. See EEOC v. Clay Printing Co., 955 F.2d 936, 941 (4th Cir.1991) [The Defendant’s burden of establishing a legitimate, non-discriminatory reason is only one of production, not of persuasion]. Therefore, Plaintiff must present evidence of pretext in the making of these decisions in order to avoid summary judgment on his retaliation claim.
In order to show pretext, Plaintiff must show that “but for” the Defendant’s intent to retaliate against him because of his having engaged in protected activity, he would not have been subjected to the employment actions at issue.22 *730EEOC, 955 F.2d at 941; Conkwright, 933 F.2d at 234. “Direct or indirect evidence of discriminatory motive may do, but ‘the evidence as a whole ... must be sufficient for a reasonable fact-finder to infer that the employer’s decision was motivated by [retaliatory animus].’ ” LeBlanc v. Great American Ins. Co., 6 F.3d 836, 843 (1st Cir.1993) (citing Goldman v. First Nat. Bank of Boston, 985 F.2d 1113, 1117 (1st Cir.1993) (quoting Connell v. Bank of Boston, 924 F.2d 1169, 1172, n. 3 (1st Cir.1991)); Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 141-143, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)). Plaintiff has failed to present any such evidence.
With respect to his discharge, Plaintiff concedes that he in fact refused to report to the Garden City restaurant as instructed by his employer after he was hired. There is no evidence whatsoever tying this event to Plaintiff having complained to Anderson the previous year (during an earlier period of employment with the Defendant) about alleged discriminatory treatment at the Savannah restaurant. See Cecilio v. Allstate Ins. Co., 908 F.Supp. 519, 532 (N.D.Ill.1995) [a simple showing that an adverse action occurred after a complaint of discrimination ‘is not even enough to make out a prima facie case of retaliation, let alone to survive a motion for summary judgment.’]. Indeed, the evidence shows that the Defendant was willing to (and did) rehire Plaintiff even after he had quit his job at the Defendant’s Point South restaurant, which was after Plaintiff worked in Savannah and had made his complaints.
While Plaintiff also claims that his termination was the result of him objecting to a white female obtaining the manager position in the Rincon, Georgia store, the position he wanted, the evidence shows that Plaintiff only learned that he was not being assigned to the Rincon restaurant when he was told he was being assigned to the Garden City restaurant. Plaintiff’s Deposition, p. 166. Hence, even assuming Plaintiff complained to the Defendant about a white person being assigned to be the manager in Rincon, and that that activity was protected activity for purposes of a retaliation claim, Plaintiff did not engage in that conduct until after he had already been assigned to Garden City. Therefore, his failure to receive that position could not have been retaliatory based on that complaint and, as previously noted, Plaintiff does not dispute that he thereafter refused to report to the Garden City assignment, which led to his dismissal. There is no inference of unlawful retaliatory conduct on the part of the Defendant in this evidence. Ross, 759 F.2d at 366 [“Title VII serves the laudable goal of protecting employee access to agencies and courts. It does not shield employees from normal sanctions for misconduct.”].
As for Plaintiffs transfer to Point South from Savannah, there is also no evidence that this was a retaliatory act. To the contrary, it is readily apparent from the evidence before this Court that Plaintiff did not want to work in Savannah any longer, he did not like the commute, and he did not like the people there. See Cecilio, 908 F.Supp. at 532 [a simple showing that an adverse action occurred after a complaint of discrimination ‘is not even enough to make out a prima facie case of retaliation, let alone to survive a motion for summary judgment.’]. Further, Plain*731tiffs transfer to Point South was a promotion, as he was placed in a Unit Manager status which also made him eligible for bonuses, a status he did not have as a manager trainee in Savannah. See also Anderson Deposition, pp. 104-105. Therefore, no retaliatory animus is shown in this evidence. Plaintiffs retaliation cause of action should be dismissed.
IV.
(Breach of Contract Claim)
Plaintiffs final claim is that he had a contract of employment with the Defendant, which included a requirement that the Defendant provide equal employment opportunity to employees and a mandatory progressive disciplinary procedure, and that the Defendant violated this contract by engaging in the allegedly discriminatory conduct set forth in the Complaint and in terminating him from his job. See Complaint, ¶¶ 92-99. Plaintiff further alleges that he had an oral contract to be the manager of the new Georgia store at a salary of $52,000, and that the Defendant breached that contract by assigning Plaintiff at a lesser salary to a less desirable, less profitable, and older store when he was re-employed. Id., ¶¶ 100-102.
The necessary elements of a contract are an offer, acceptance, and valuable consideration. Roberts v. Gaskins, 327 S.C. 478, 486 S.E.2d 771, 773 (1997), citing Carolina Amusement Co., Inc. v. Connecticut Nat’l Life Ins., Co., 313 S.C. 215, 437 S.E.2d 122 (1993). Under South Carolina law, in order to prevail on a breach of contract claim, the Plaintiff bears the burden of establishing the existence and terms of the contract, the Defendant’s breach of one or more of the contractual terms, and damages resulting from the breach. Taylor v. Cummins Atlantic, Inc., 852 F.Supp. 1279, 1286 (D.S.C.1994), citing Fuller v. Eastern Fire & Cas. Ins. Co., 240 S.C. 75, 124 S.E.2d 602, 610 (1962). With respect to employment, however, there is a presumption in South Carolina that employees are at-will, and therefore in order to survive a motion for summary judgment on a claim for breach of a contract of employment, a Plaintiff must also present “sufficient factual allegations to establish the existence of an employment contract beyond the at-will relationship.” Perrine v. G4 Solutions (USA), Inc., No. 11-1210, 2011 WL 3563110, at * 2 (D.S.C. Aug. 9, 2011) [Rule 12 motion case] [“[T]here is a presumption in South Carolina that employees are at-will, and in order to survive a Rule 12 motion to dismiss on a claim for breach of a contract of employment, a Plaintiff must ‘plead sufficient factual allegations to establish the existence of an employment contract beyond the at-will relationship .... ’ ”], quoting Amason v. P.K. Management, LLC, No. 10-1752, 2011 WL 1100169, at *6 (D.S.C. Mar. 23, 2011); see also Prescott v. Farmers Tel. Co-op., Inc., 335 S.C. 330, 516 S.E.2d 923, 927, n. 8 (1999) [In South Carolina, “there is a presumption of at-will employment”].
With respect to Plaintiffs contract claim covering his initial period of employment, this claim is based on the allegations of the Complaint that the Defendant’s employee handbook created a contract between him and the Defendant. See Complaint, ¶¶ 92-99. Plaintiff is correct that an employer can alter an employee’s at-will status through mandatory language in a handbook. Cf. Grant v. Mount Vernon Mills, Inc., 370 S.C. 138, 634 S.E.2d 15,20 (2006). However, as noted by the Defendant in its reply brief, Plaintiff only argues in his brief opposing summary judgment that he had an oral contract with the Defendant to come back and work for the Defendant at the new Georgia restau*732rant, and does not make any arguments or point to any evidence to support a claim that he had a contract of employment with the Defendant prior to that time. See Plaintiffs Response Brief, pp. 22-24. Further, at his deposition Plaintiff testified that his breach of contract claim was only based on an alleged oral contract between the Plaintiff and Anderson about Plaintiff going to the new Georgia restaurant. See Plaintiff’s Deposition, p. 203. As such, Defendant argues, and the undersigned agrees, that it is entitled to summary judgment on any contract claim Plaintiff had originally intended to assert arising from his period of employment with the Defendant prior to his re-hiring in August/September 2011. Cf. Brand v. North Carolina Dep’t of Crime Control & Public Safety, 352 F.Supp.2d 606, 618 (M.D.N.C.2004) [Holding that employee waived discrimination claim by failing to address that claim in response to employer’s motion for summary judgment]; see also Baber, 977 F.2d at 874-875 [Once a moving party presents evidence that judgment on the pleadings is appropriate, to avoid summary judgment the opposing party must respond to the motion with specific facts showing there is a genuine issue for trial].
In any event, Plaintiff has not produced a copy of any handbook in support of this claim, has not identified any specific language or provisions from any handbook to support this claim, and testified at his deposition that he does not even remember having received a handbook. Plaintiff Deposition, p. 63; see Karges v. Charleston County Sheriff’s Office, No. 08-2163, 2010 WL 1303455 at *10 (D.S.C. Mar. 5, 2010) [Recommending dismissal on summary judgment where Plaintiff asserted that a handbook altered his employment-at-will status, but failed to introduce the handbook or reference any evidence to establish the necessary elements of a handbook claim], adopted by, 2010 WL 1409435 (D.S.C. Mar. 31, 2010); House, 824 F.Supp. at 485 [Plaintiffs conclusory allegations insufficient to maintain claim]. Therefore, any breach of contract claim relating to anything other than the alleged oral contract between Plaintiff and Anderson as discussed hereinbelow, infra, to the extent Plaintiff has intended to assert any such claim, should be dismissed.
With respect to Plaintiff having resumed employment with the Defendant in the late summer/early fall of 2011, Plaintiff testified that he spoke with Anderson about coming back to work for the Defendant, and that Anderson said he would talk to Green and Coleman and let him know. Plaintiff testified that he asked to be assigned to the new restaurant the Defendant was opening in Rincon, Georgia. Plaintiff also request a salary of $52,000 if he came back, and Plaintiff testified that Anderson responded to this statement by saying “don’t worry about salary, we will take care of you”. Plaintiff’s Deposition, pp. 147-148. Plaintiff testified that he then subsequently had a meeting with Anderson, Green and Coleman on August 5, 2011, at which Plaintiff was offered a job as a manager trainee at an annual salary of $35,000. Plaintiff accepted this offer. Plaintiff also testified that Anderson told him he was being placed in a trainee status until the Rincon store opened; Plaintiff’s Deposition, pp. 156-158; see also, Plaintiffs Deposition, Exhibit 12; and after Plaintiff was rehired, he began working at the Defendant’s Hardeeville, Ridgeland, and Garden City restaurants. Plaintiffs Deposition, pp. 163-164. However, on September 4, 2011, Anderson told Plaintiff that he would not be moving to the Rincon location, and on September 15, 2011, Anderson and Green told him that he was being assigned to the Garden City restaurant as Unit Manager at a salary of $43,000. Plaintiffs Deposition, pp. 163-*733164, 166-167. When Plaintiff refused to accept this assignment, he was fired.
Nothing in this evidence, even when considered in the light most favorable to the Plaintiff, creates a genuine issue of fact as to whether Plaintiff had a “contract” of employment with the Defendant to work at the Defendant’s new Rin-con, Georgia store for a salary of $52, 000. While at-will employment can be altered by an oral promise, “to be binding an oral offer must be definite in its terms”, and South Carolina Courts are reluctant to transform vague assurances into binding and contractual promises. Walton v. Lockheed Martin Aircraft Center, No. 09-462, 2010 WL 3951524, at *9 (D.S.C. Aug. 30, 2010), adopted by, 2010 WL 3951512 (D.S.C. Oct. 7, 2010), aff'd 407 Fed.Appx. 764 (4th Cir.2011); Chauncey v. Life Cycle Engineering, Inc., No. 12-968, 2013 WL 5468298, at *27 (D.S.C. July 29, 2013), adopted in part and rejected in part on other grounds, 2013 WL 5468237 (D.S.C. Sept. 30, 2013).
Plaintiffs testimony does not establish that Anderson ever promised or guaranteed him a salary of $52,000, or that there was any contractually enforceable obligation on the part of the Defendant to make Plaintiff the Unit Manager at the Rincon, Georgia restaurant. See Wadford v. Hartford Fire Ins. Co., No. 87-2872, 1988 WL 492127 at *5 (D.S.C.1988) [“A review of the relevant authorities ... reveals that a policy or representation must limit the duration of employment or the employer’s right to terminate employment in order to alter at-will status. Other terms and conditions of employment, including pay, benefits, job duties, or location of performance may be changed prospectively by either party without violating an employment contract with an indefinite term.”]. While Plaintiff argues that “[t]he evidence reveals that [Plaintiffs desire to go to Rincon] was discussed and that [Plaintiff] did in fact return to work expecting and looking forward to working at the Rincon store”, even assuming this representation be true for purposes of summary judgment, any such desire or expectation does not mean that Plaintiff had a binding and enforceable oral contract with the Defendant to be given the Unit Manager position in Rincon at a salary of $52,000. Cf. Layton v. MMM Design Group, 32 Fed.Appx. 677, 680 (4th Cir.2002) [Finding an offer which included a salary figure remained “at will” because did not otherwise state an employment term or indicate that the relationship could be terminated only for cause]. Indeed, although Plaintiff testified that Anderson had offered him an oral contract to return to work for the Defendant at the Rincon restaurant at $52,000 per year, he conceded that he did not have any evidence to support this claim; Plaintiffs Deposition, pp. 203, 206-207; while Plaintiffs own testimony as to the circumstances of his rehiring does not otherwise support such a claim. Plaintiff’s Deposition, pp. 147-148, 156-158, 163-164, 166-167. See Taylor, 852 F.Supp. at 1286 [Plaintiff bears the burden of establishing the existence and terms of a contract]. Therefore, this claim is without merit and should be dismissed. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) [There must be evidence in which a jury could reasonably find for the plaintiff]; House, 824 F.Supp. at 485 [Plaintiffs conclusory allegations insufficient to maintain claim].

Conclusion

Based on the foregoing, it is recommended that the Defendant’s motion for summary judgment be granted, and that this case be dismissed.
*734The parties are referred to the Notice Page attached hereto.
Filed Jan. 15, 2014.
Notice of Right to File Objections to Report and Recommendation
The parties are advised that they may file specific written objections to this Report and Recommendation with the District Judge. Objections must specifically identify the portions of the Report and Recommendation to which objections are made and the basis for such objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’ ” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.2005) (quoting Fed.R.Civ.P. 72 advisory committee’s note).
Specific written objections must be filed within fourteen (14) days of the date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b); see Fed.R.Civ.P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by mailing objections to:
Robin L. Blume, Clerk United States District Court Post Office Box 835 Charleston, South Carolina 29402
Failure to timely file specific written objections to this Report and Recommendation will result in waiver of the right to appeal from a judgment of the District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.1985); United States v. Schronce, 727 F.2d 91 (4th Cir.1984).

. The Magistrate Judge evaluated the Plaintiffs disparate treatment and hostile work environment claims separately in the R & R. (,See Entry 32 at 7-25.) However, because the Plaintiff grouped these claims together in one objection, the Court considers them together for the purpose of evaluating the Plaintiff's objections.


. See, e.g., Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1471 (11th Cir.1991) (noting that the plaintiff had a difficult burden of showing that his age motivated his discharge where the decision makers behind the termination were over age forty and were within the class of persons protected by the ADEA); Dungee v. Northeast Foods, Inc., 940 F.Supp. 682, 688 n. 3 (D.N.J.1996) (finding that "[t]he fact that the final decision maker and both interviewers are members of the plaintiff's protected class (women) weakens any possible inference of discrimination,” and noting that this reasoning has been applied to weaken the inference of discrimination in sex, race, and age cases).


. In Hill v. Lockheed Martin Logistics Mgmt. Inc., the Fourth Circuit stated:
Regardless of the type of evidence offered by a plaintiff as support for her discrimination claim (direct, circumstantial, or evidence of pretext), or whether she proceeds under a mixed-motive or single-motive theory, ”[t]he ultimate question in every employment discrimination case involving a claim of disparate treatment is whether the plaintiff was the victim of intentional discrimination.” Reeves, 530 U.S. at 153, 120 S.Ct. 2097 (2000); see Burdine, 450 U.S. at 256, 101 S.Ct. 1089. To demonstrate such an, intent to discriminate on the part of the employer, an individual alleging disparate treatment based upon a protected trait must produce sufficient evidence upon which one could find that "the protected trait ... actually motivated the employer’s decision.” Reeves, 530 U.S. at 141, 120 S.Ct. 2097 (internal quotation marks omitted). The protected trait “must have actually played a role in the employer’s decisionmaking pro- ■ cess and had a determinative influence on the outcome.” Id. (internal quotation marks and alterations omitted): cf. Price Waterhouse, 490 U.S. at 277, 109 S.Ct. 1775 (O'Connor, J., concurring) (noting that "statements by non-decisionmakers, or statements by decisionmakers unrelated to the decisional process itself [do not] suffice to satisfy the plaintiffs burden” of proving discrimination); Koski v. Standex Int'l Corp., 307 F.3d 672, 678 (7th Cir.2002) (noting that the pertinent inquiry is whether the decisionmaker, as opposed to other managers or subordinates, evaluated the aggrieved employee based upon discriminatory criteria).
354 F.3d 277, 286 (4th Cir.2004).


. At his deposition, the Plaintiff was asked: "So you were offered a position as a manager trainee at $35,000 a year, and you accepted that position and came back to work for Waffle House, correct?” (Pl’s.Dep. p. 162, 11.11-13.) The Plaintiff responded, "Yes, I did.” (Id. at 1. 14.)


. This case was automatically referred to the undersigned United States Magistrate Judge for all pretrial proceedings pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B) and Local Rule 73.02(B)(2)(g), D.S.C. The Defendant has filed a motion for summary judgment. As this is a dispositive motion, this Report and Recommendation is entered for review by the Court.


. The facts and evidence are considered and discussed herein in the light most favorable to the Plaintiff, the party opposing summary judgment. Pittman v. Nelms, 87 F.3d 116, 118 (4th Cir.1996).


. Plaintiff conceded, however, that even though the Defendant had provided him with moving expenses to help him relocate closer to the Savannah Airport restaurant, he had never moved. Plaintiff’s Deposition, p. 105.


. Plaintiff also checked the box for sex discrimination on his charge of discrimination. Plaintiffs Deposition, Exhibit 14. However, *717Plaintiff has not asserted a claim for sex discrimination in this lawsuit.


. To pursue a claim under § 1981, Plaintiff must prove that the Defendant "intended to discriminate [against the Plaintiff] on the basis of [his] race, and that the discrimination interfered with a contractual interest.” Denny v. Elizabeth Arden Salons, Inc., 456 F.3d 427, 434 (4th Cir.2006). While the Defendant disputes that Plaintiff had a contract for employment; see discussion in Section IV, infra; even if the Court finds that Plaintiff was an at-will employee, he can still assert a claim under § 1981. See Sellers v. South Carolina Autism Soc., Inc., 861 F.Supp.2d 692, 695-698 (D.S.C.2012) [Concluding that "at-will employment in South Carolina is contractual in nature and may support a claim under Section 1981.”].


. Although SCHAL is listed by Plaintiff in his First Cause of Action as being one of the statutes under which he is pursuing his claim, neither party addresses Plaintiff's discrimination claim separately under a SCHAL analysis. In any event, with respect to the merits of Plaintiff’s discrimination claims, the analytical framework for considering these claims under SCHAL is the same as that for Title VII. See Orr v. Clyburn, 277 S.C. 536, 290 S.E.2d 804, 806 (1982); Tyndall v. National Education Centers, 31 F.3d 209 (4th Cir.1994); S.C.Code Ann. & 1-13-10 et al. *718(2003); cf. Cromer v. Greenwood Com’n of Public Works, No. 92-CP-24-392, 1993 WL 328182, *4 (S.C.Com.Pl. Feb. 3, 1993) [The court notes that its ruling accords with the interpretation of federal employment discrimination laws upon which our state employment discrimination laws are modeled.]; Robinson v. BGM America, Inc., 964 F.Supp.2d 552, 578 (D.S.C.2013). The only difference may lie in the extent to which any relief provided under SCHAL can be obtained, as opposed to relief allowed under Title VII or § 1981, in so far as SCHAL requires that an action be commenced within one year from the day of the alleged violation, or within 120 days from the date an administrative charge is dismissed by the South Carolina Human Affairs Commission (SCHAC), whichever occurs earlier. See S.C.Code Ann. § 1 — 13— 90(d)(6). Therefore, only conduct which occurred within these time periods may be used to support a claim under SCHAL. Plaintiff alleges in the Complaint that he filed his administrative charge with both SCHAC and the EEOC; see Complaint, ¶ 11; but neither party discusses this issue any further.


. These Causes of Action also assert that Plaintiff was subjected to a hostile work environment, which is a separate claim from a disparate treatment claim, and is discussed herein in Section II, infra. Bailey v. Int’l Paper, No. 11-3013, 2012 WL 405713 at *3 (D.S.C. Feb. 8, 2012) [Finding that "Plaintiff cannot transform her separate and distinct claim for disparate treatment based on gender into a hostile work environment claim, unless the facts alleged meet the separate criteria for a hostile work environment claim...


. Although McDonnell Douglas is a Title VII case, the standards applicable to lawsuits under § 1981 are basically the same as the standards applicable to lawsuits under Title VII, with the same caselaw being used to evaluate a claim under either statute. See Ross v. Kansas City Power & Light Co., 293 F.3d 1041, 1050 (8th Cir.2002) [“In analyzing a claim ... under section 1981, we apply the same standards as in a similar Title VII claim.”]; Long v. First Union Corp. of Virginia, 894 F.Supp. 933, 945 (E.D.Va.1995); Kim v. Nash Finch Co., 123 F.3d 1046, 1063 (8th Cir.1997). Therefore, the analysis set forth herein with respect to Plaintiff’s claims under Title VII also applies to any claims Plaintiff has asserted under § 1981. See also, n. 6 supra [Same standard for any claim under SCHAL],


. Direct evidence of discrimination is evidence which, if believed, would prove the existence of a fact without any inferences or presumptions. O’Connor v. Consolidated Coin Caterers Corp., 56 F.3d 542, 548-549 (4th Cir.1995), rev’d on other grounds, 517 U.S. 308, 116 S.Ct. 1307, 134 L.Ed.2d 433 (1996); Black’s Law Dictionary, 460 (6th Ed.1990) (citing State v. McClure, 504 S.W.2d 664, 668 (Mo.Ct.App.1974)); see Williams v. General Motors Corp., 656 F.2d 120, 130 (5th Cir.1981), cert. denied, 455 U.S. 943, 102 S.Ct. 1439, 71 L.Ed.2d 655 (1982).


. Plaintiff’s claim could also be considered under the so-called “mixed-motive” analysis, even though he has presented only circumstantial, or in-direct, evidence of discrimination. See Hill v. Lockheed Martin, 354 F.3d 277, 284-285 (4th Cir.2004); Mereish v. Walker, 359 F.3d 330, 339-340 (4th Cir.2004); cf. Taylor v. Virginia Union Univ., 193 F.3d 219, 232 (4th Cir.1999) [en banc]. While Plaintiff references the mixed-motive theory on Page 20 of his brief, neither party discusses or analyzes Plaintiff's claim under a mixed-motive analysis. See Hopes v. Roche, No. 04-2963, 2005 WL 1812820 at *6 n. 2 (D.Md. Aug. 2, 2005) (citing Nagy v. Baltimore Life *719Ins. Co., 49 F.Supp.2d 822, 836 n. 13 (D.Md.1999) [Declining to engage in "mixed-motive” analysis where parties have not argued a mixed-motive theory.]). In any event, even if this is a claim Plaintiff has intended to pursue, it is without merit. To survive summary judgment, a Plaintiff asserting a "mixed-motive” claim must have evidence sufficient to create a genuine issue of fact that 1) the defendant took an adverse employment action against the plaintiff; and 2) plaintiff’s race was a motivating factor for the employment action. Megivern v. Glacier Hills, Inc., 519 Fed.Appx. 385, 401-02 (6th Cir.2013); Westmoreland v. Prince George’s County, Md., 876 F.Supp.2d 594, 610-611 (D.Md.2012). "[T]he mixed-motive framework forces Plaintiffs to prove only that a forbidden factor — notwithstanding the presence of [other] permissible factors — caused the challenged conduct.” Westmoreland, 876 F.Supp.2d at 612; cf. Taylor v. Virginia Union University, 193 F.3d 219, 232 (4th Cir.1999) ["The bonus for plaintiffs, able to invoke the standard of liability applicable in mixed-motive cases is that proof by the employer that it would have reached the same determination without any discrimina-toiy animus does not allow the employer to avoid liability altogether. Rather, such proof only limits the remedies available to the plaintiff.”]; Mereish, 359 F.3d. at 339-340. However, for the reasons set forth in the body of this opinion, infra, Plaintiff has made no showing that race was a motivating factor for the employment actions at issue (assuming arguendo that they were even adverse actions). See discussion, infra. Therefore, his claims of disparate treatment would not survive even if considered under a mixed-motive analysis.


. Defendant also correctly notes that Plaintiff’s Title VII claim is limited to his period of employment between August and September 2011, because that is the only period of employment referenced by Plaintiff in his administrative charge. See Plaintiffs Deposition, Exhibit 14. See also, Chacko v. Patuxent Inst., 429 F.3d 505, 511 (4th Cir.2005) [Claims not raised in timely administrative charge are barred]; see also Note 6 [Noting time requirements for SCHAL claim]. However, Plaintiff's § 1981 claim can encompass alleged acts of discrimination going back four years. Holmes v. Marion School District One, No. 10-2221, 2011 WL 4548204, at *2 (D.S.C. July 6, 2011); Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 383-385, 124 S.Ct. 1836, 158 L.Ed.2d 645 (2004).


.Plaintiff's allegations concerning his treatment while at the Savannah Airport restaurant are discussed separately herein in Section II, infra, under a hostile work environment analysis, as that is how Plaintiff has framed that claim. Plaintiff’s treatment and complaints otherwise are examined only under the disparate treatment analysis set forth hereinabove. See Kilby-Robb v. Spellings, 522 F.Supp.2d 148, 164 (D.D.C.2007) ["[A]lleged acts of disparate treatment cannot be transformed, without more, into a hostile work environment claim.”]; Parker v. State, Dep’t of Public Safety, 11 F.Supp.2d 467, 475 (D.Del.1998) ["[T]he dangers of allowing standard disparate treatment claims to be converted into a contemporaneous hostile work environment claim are apparent. Such an action would significantly blur the distinctions between both the elements that underpin each cause of action and the kinds of harm each cause of action was designed to address.”]; see also Lester v. Natsios, 290 F.Supp.2d 11, 33 (D.D.C.2003) ["Discrete acts constituting discrimination ... are different in kind from a hostile work environment claim that must be based on severe and pervasive” conduct].


. It was actually a promotion, since Plaintiff was only a manager trainee in Savannah, and when he was transferred to Point South, he was made the manager of that restaurant. See Plaintiffs Deposition, pp. 105, 131-132.


. Further, as Plaintiff concedes his job status and pay was not affected by this transfer (in fact, it was a promotion), this transfer was not even an “adverse employment action” for purposes of a disparate treatment claim. Cf. Lybarger v. Gates, No. 10-373, 2012 WL 1095915 at *11 (N.D.Ohio Mar. 30, 2012) ["Adverse employment actions are typically marked by a ‘significant change in employment status,' including ‘hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a decision causing a significant change in benefits.’ "] (internal citations omitted); James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 376 (4th Cir.2004) [Absent any decrease in compensation, job title, level of responsibility, or opportunity for promotion, reassignment to a new position commensurate with one’s salary level does not constitute an adverse employment action even if the new job does cause some modest stress not present in the old position] (citations omitted).


. Further, to the extent Plaintiff may now be trying to argue that the Defendant’s conduct while he was at Point South forced him to retire; see Plaintiff’s Brief, pp. 13-14; Plaintiff did not assert a constructive discharge claim with respect to his resignation. See Complaint, see also Plaintiffs Deposition, Exhibit 14 [showing that plaintiff did not assert a constructive discharge claim in his administrative charge]. Even if he had, his testimony about how he was treated, discussed in more detail herein, supra and infra, standing alone is not sufficient evidence to establish a constructive discharge claim. Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1221 (10th Cir.2002) ["Constructive discharge occurs 'when the employer by its illegal discriminatory acts has made working conditions so difficult that a reasonable person in the employee's position would feel compelled to resign’... .The bar is quite high in such cases: a plaintiff must show he had no other choice but to quit.”]; see Matvia v. Bald Head Island Mgmt., 259 F.3d 261, 273 (4th Cir.2001) [Denying a claim for constructive discharge and noting that "co-worker ostracism [and] denial of management position ... would not have compelled the reasonable person to resign. These incidents might have made the workplace less enjoyable for the reasonable person, but not intolerable.”]; Carter v. Ball, 33 F.3d 450, 459 (4th Cir.1994) ["Dissatisfaction with work assignments, feeling of being unfairly criticized, or difficult or unpleasant working conditions are not so intolerable as to compel a reasonable person to resign.”].


. In any event, the fact that Plaintiff did not get along with his subordinates and believed they disrespected him is not evidence of an adverse employment action for purposes of establishing a prima facie case. Cf. Munday v. Waste Management of North America, 126 F.3d 239, 243 (4th Cir.1997) [yelling at employee and telling others to ignore or shun employee did not rise to level of adverse em*723ployment action], cert. denied, 522 U.S. 1116, 118 S.Ct. 1053, 140 L.Ed.2d 116 (1998); Bozeman v. Per-Se Technologies, Inc., 456 F.Supp.2d 1282, 1346 (N.D.Ga.2006) [courts have generally held that shunning or ostracism by co-workers or supervisors is not enough to constitute an adverse employment action]; see Geisler v. Folsom, 735 F.2d 991, 994-996 (6th Cir.1984) [no "adverse employment action” where evidence failed to establish any more than bad relations or between employees and/or employees and their supervisor].


. See also, discussion in Section IV, infra.


. Furthermore, although Plaintiff argues McBride (the person who was sent to manage that location) was less experienced, Plaintiff had only been a Unit Manager at Point South for a short period of time before resigning (and a Manager Trainee before that), while the record shows that McBride had previously been a manager of a jewelry store for 10 to 15 years, was from the area, and knew a lot of people in the area and a lot of people to help bring in business. Anderson Deposition, pp. 189-190. Plaintiff has offered no evidence to dispute this evidence from the Defendant. Further, although Plaintiff states that McBride only lasted three (3) to four (4) months as the manager at Rincon, that does not establish that her hiring constituted discrimination against the Plaintiff. Plaintiff has no evidence that he did not get the job because of his race, and even if McBride did not work out as a manager, that is again not evidence of discrimination. See Plaintiffs Brief, p. 13; Anderson Deposition, pp. 195-196. Cf. Rudolph v. Hechinger, 884 F.Supp. 184, 188 (D.Md.1995) ["Title VII (does) not protect against unfair business decisions-only against decisions motivated by unlawful animus”], citing Turner v. Texas Instruments, *724Inc., 555 F.2d 1251, 1257 (5th Cir.1977); Colbert v. Tapella, 677 F.Supp.2d 289, 295 (D.D.C.2010) (quoting Hairsine v. James, 517 F.Supp.2d 301, 308-309 (D.D.C.2007) ["[T]he scope of review in employment discrimination cases is more narrow than [PlaintiffI wishes because federal courts are not review boards for local employment decisions.... A personnel decision can be silly, it can be unfair, and it can be short-sighted without being illegal; Title VII protects discriminatory decisions, not wrong ones.”]).


. Defendant also correctly notes in its Brief that Plaintiff did not assert a claim for hostile work environment as part of his Title VII administrative charge, which also only covered the period of his most recent employment by the Defendant from August 2011 forward. Therefore, with respect to any claim based on a racially hostile work environment, Plaintiff is limited to relief under § 1981. See also n. 6, supra [discussing parameters for any claim being asserted under SCHAL],


. Plaintiff was a Manager Trainee at the time.


. While this transfer may not have been an "adverse employment actions” for purposes of a disparate treatment claim; see discussion, supra; such action, even if it did not result in a demotion or negative change in pay status, could nevertheless be an "adverse employment action” for purposes of a retaliation claim. See Burlington Northern and Santa Fe Railroad Co. v. White, 548 U.S. 53, 68, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006) [Plaintiff alleging retaliation need show only that the employer did something that would likely deter a reasonable individual in the Plaintiff's circumstances from protesting what he perceived to be unlawful discrimination]; Boese v. Fort Hays State University, 814 F.Supp.2d 1138, 1149 (D.Kan.2011) ["Whether a transfer constitutes a materially adverse action sufficient to sustain a Title VII retaliation claim is determined on a case-by-case basis and 'should be judged from the perspective of a reasonable person in the plaintiff’s position, considering all the circumstances.' "] (quoting Burlington Northern, 548 U.S. at 71, 126 S.Ct. 2405).


. In his brief Plaintiff argues that retaliation claims under § 1981 do not require the "but for” causation standard. However, that argument is without merit. Cf. See, e.g., Alexander v. City of New York, 957 F.Supp.2d 239, 249-50 (E.D.N.Y.2013); Ray v. Ropes & Gray LLP, *730961 F.Supp.2d 344, 358-60 (D.Mass.2013); Stewart v. Sodexo Remote Site P’ship, No. 11-2596, 2013 WL 4519332 at *10 (E.D.La. Aug. 23, 2013); Potts v. UPS, No. 11-2407, 2013 WL 4483080 at **9-10 (N.D.Tex. Aug. 22, 2013); see also University of Texas Southwestern Medical Center v. Nassar, - U.S. -, 133 S.Ct. 2517, 2534, 186 L.Ed.2d 503 (2013).